
	
		I
		111th CONGRESS
		2d Session
		H. R. 5807
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2010
			Ms. Roybal-Allard
			 (for herself, Ms. Baldwin,
			 Mrs. Capps,
			 Ms. Castor of Florida,
			 Mrs. Christensen,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mrs. Davis of California,
			 Ms. DeGette,
			 Ms. DeLauro,
			 Mr. Engel,
			 Mr. Hinojosa,
			 Ms. Lee of California,
			 Ms. Zoe Lofgren of California,
			 Mrs. Lowey,
			 Mr. McGovern,
			 Mrs. Maloney,
			 Mr. Michaud,
			 Ms. Moore of Wisconsin,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Reyes,
			 Ms. Velázquez,
			 Ms. Wasserman Schultz,
			 Ms. Woolsey, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To promote optimal maternity outcomes by making
		  evidence-based maternity care a national priority, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Maximizing Optimal Maternity
			 Services for the 21st Century or the MOMS for the 21st Century
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—HHS Focus on the Promotion of Optimal Maternity
				Care
					Sec. 101. Additional focus area for the Office on Women’s
				Health.
					Sec. 102. Interagency Coordinating Committee on the Promotion
				of Optimal Maternity Outcomes.
						Sec. 229A. Interagency Coordinating Committee on the Promotion
				  of Optimal Maternity Outcomes.
					Sec. 103. Consumer education campaign.
					Sec. 104. Bibliographic database of systematic reviews for care
				of childbearing women and newborns.
					Title II—Research and data collection on Maternity
				Care
					Sec. 201. Maternity care health professional shortage
				areas.
					Sec. 202. Expansion of CDC Prevention Research Centers program
				to include Centers on Optimal Maternity Outcomes.
					Sec. 203. Expanding models to be tested by Center for Medicare
				and Medicaid Innovation to include maternity care models.
					Title III—Enhancement of a Geographically, Racially, and
				Ethnically Diverse Interdisciplinary Maternity Workforce
					Sec. 301. Development of interdisciplinary maternity care
				provider core curricula.
					Sec. 302. Interdisciplinary training of medical students,
				residents, and student midwives in academic health centers.
					Sec. 303. Loan repayments for maternal care
				professionals.
					Sec. 304. Grants to professional organizations to increase
				diversity in maternity care professionals.
				
			2.FindingsCongress finds the following:
			(1)The United States
			 spends more than double per capita on health care than other industrialized
			 countries, but ranks far behind almost all developed countries in important
			 perinatal outcomes. In the World Health Report 2005—
				(A)the World Health
			 Organization identified 29 nations with lower estimated maternal mortality
			 ratios than the United States (14/100,000 live births);
				(B)the World Health
			 Organization identified 35 nations with lower early neonatal mortality rates
			 (5/1,000 live births) and 33 with lower neonatal mortality rates (5/1,000 live
			 births) than the United States;
				(C)23 countries (out
			 of 30 reporting) had superior low birth weight rates than the United States;
			 and
				(D)19 member
			 countries (out of 23 reporting) had lower cesarean section rates than the
			 United States.
				(2)Despite maternity
			 expenditures in the United States, childbirth continues to carry significant
			 risks for mothers in this country, as demonstrated by the following:
				(A)More than two
			 women die every day in the United States from pregnancy-related causes.
				(B)More than
			 one-third of all women who give birth in the United States (1,700,000 women
			 each year) experience some type of complication that has an adverse effect on
			 their health.
				(C)African-American
			 women having nearly a four times greater risk of dying from pregnancy-related
			 complications than White women, and these disparities have not improved in 20
			 years.
				(3)In spite of the
			 Nation’s considerable investment in maternity care, the United States is
			 failing to ensure that all infants have a healthy start in life, as
			 demonstrated by the following:
				(A)The national rate
			 of pre-term birth increased by 36 percent in the quarter-century from 1981 to
			 2006.
				(B)The proportion of
			 low birth weight babies increased by 22 percent between 1981 and 2006.
				(C)Non-Hispanic Black
			 infants continue to experience significantly higher rates of both pre-term
			 birth and low birth weight, two of the leading causes of infant mortality in
			 this country.
				(4)Maternity Care is
			 a major component of the escalating health care costs in this country, as
			 demonstrated by the following:
				(A)Maternity care for
			 mothers and their newborns is the number one reason for hospitalization in the
			 United States, exceeding such prevalent conditions as pneumonia, cancer,
			 fracture, and heart disease. Of those discharged from hospitals in the United
			 States in 2007, 25 percent were childbearing women and newborns.
				(B)Combined mother
			 and baby charges for hospitalization, which was $86,000,000,000 in 2006, far
			 exceeded charges for any other hospital condition in the United States.
				(5)Maternity care
			 also accounts for a significant proportion of expenditures under the Medicaid
			 program, as demonstrated by the following:
				(A)In 2006, 29
			 percent of all hospital charges under Medicaid ($39,000,000,000) were for
			 birthing women and children.
				(B)Six of the 10 most
			 common procedures reimbursed under the Medicaid program were maternity related,
			 making mother’s pregnancy and delivery the most costly Medicaid
			 expenditure.
				(6)Maternity care
			 charges vary significantly by setting and type of birth. In 2005—
				(A)the average charge
			 for a hospital cesarean birth with complications was $15,900, and without
			 complications was $12,500;
				(B)the average charge
			 for a hospital vaginal birth with complications was $8,960, and without
			 complications was $6,970; and
				(C)the average charge
			 for a birth center vaginal birth was $1,600.
				(7)The
			 procedure-intensity of birth-related hospital stays helps to explain their high
			 costs. In 2005, 6 of the 15 most commonly performed hospital procedures for all
			 patients with all diagnoses involved childbirth. Cesarean section was the most
			 common operating room procedure for Medicaid, for private payers, and for all
			 payers combined.
			(8)There is a vast
			 body of knowledge regarding best evidence-based practices in maternity care,
			 but current practice is not following the research, as demonstrated by the
			 following:
				(A)A recent analysis
			 of American College of Obstetrics and Gynecology obstetrical practice bulletins
			 1998 through 2004 found that only 23 percent of their practice recommendations
			 were based on good, consistent scientific evidence, while 42 percent of
			 recommendations were based on consensus and opinion.
				(B)There is
			 widespread overuse of maternity practices that have been shown to have benefit
			 only in limited situations, which can expose women, infants, or both to risk of
			 harm if used routinely and indiscriminately, including continuous fetal
			 monitoring, labor induction, epidural anesthesia, elective primary cesarean
			 section, and repeat cesarean delivery.
				(C)There are multiple
			 non-invasive maternity practices that have been associated with considerable
			 improvement in outcomes with no detrimental side effects, and are significantly
			 underused in this country, including smoking cessation programs in pregnancy,
			 group model prenatal care, continuous labor support, non-supine positions for
			 birth, and external version to turn breech babies at term.
				(9)The growing shortage of maternity health
			 care professionals and childbirth facilities is creating a serious obstacle to
			 timely and adequate maternity health care for women, particularly in rural
			 areas and the inner cities.
			(10)There are significant racial and ethnic
			 disparities across the maternity care workforce creating additional access
			 barriers to culturally and linguistically competent maternity services.
			(11)Although most
			 women in the United States are healthy and at low risk for complications,
			 Obstetrician-Gynecologist Surgeons are the lead caregivers for about 79 percent
			 of women during pregnancy and labor, as compared to midwives who care for 8
			 percent to 9 percent of women, and Family Practice Physicians who care for 6
			 percent to 7 percent of women. Among developed nations, only the United States
			 and Canada rely to this degree on specialists rather than midwives or family
			 physicians to provide care to healthy birthing women.
			(12)There is a growing shortage of
			 Obstetrician-Gynecologists in the United States who provide maternity services.
			 Data from the 2006 American College of Obstetricians and Gynecologists (ACOG)
			 Survey on Professional Liability showed a negative trend in length of
			 obstetrical practice, with the average age at which physicians stopped
			 practicing obstetrics being 48 years. At one point this was the near midpoint
			 of an Obstetrician-Gynecologist’s professional career.
			(13)There is extensive research demonstrating
			 that certified nurse midwives, when compared to Obstetrician-Gynecologists,
			 provide high quality of care with comparable or better outcomes, high levels of
			 patient satisfaction, and at lower costs due to fewer unnecessary, invasive,
			 and expensive technologic interventions.
			(14)Approximately 1
			 percent of births in the United States take place in non-hospital settings. Of
			 such births, 27 percent occur in birth centers and 65 percent are home births.
			 Hospitals remain the setting of delivery for 99 percent of all births despite
			 the following findings:
				(A)Multiple studies
			 have demonstrated that for women who meet criteria to be considered at low risk
			 for obstetrical complications, labor and delivery at a birth center can result
			 in higher patient satisfaction and equivalent or better outcomes than
			 in-hospital birth.
				(B)Studies have
			 consistently found that for low-risk mothers, planned home birth had the same
			 outcomes as hospital births for similar risk women, but with fewer costly and
			 often preventable interventions.
				(C)In a nationwide
			 comparison of birth center costs to hospital costs, it is estimated that if
			 100,000 births were attended in birth centers, access to care would be greatly
			 improved, and annual savings would total more than $314,000,000.
				(15)Midwives serve as faculty at many of the
			 Nation’s most prominent academic health centers, however, the time they spend
			 training medical students, residents, and midwifery students is not reimbursed
			 as it is for physicians. As a result, medical students, residents, and
			 midwifery students often fail to benefit from the practice experience and
			 physiologic birth expertise of midwives.
			IHHS
			 Focus on the Promotion of Optimal Maternity Care
			101.Additional
			 focus area for the Office on Women’s HealthSection 229(b) of the Public Health Service
			 Act (42 U.S.C. 237a(b)) is amended—
				(1)in paragraph (6),
			 at the end, by striking and;
				(2)in paragraph (7),
			 at the end, by striking the period and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(8)facilitate policy makers, health system
				leaders and providers, consumers, and other stakeholders in their understanding
				optimal maternity care and support for the provision of such care, including
				the priorities of—
							(A)protecting,
				promoting, and supporting the innate capacities of childbearing women and their
				newborns for childbirth, breast-feeding, and attachment;
							(B)using obstetric
				interventions only when such interventions are supported by strong,
				high-quality evidence, and minimizing overuse of maternity practices that have
				been shown to have benefit in limited situations and that can expose women,
				infants, or both to risk of harm if used routinely and indiscriminately,
				including continuous electronic fetal monitoring, labor induction, epidural
				analgesia, primary cesarean section, and routine repeat cesarean birth;
							(C)reliably providing
				beneficial practices with no or minimal evidence of harm that are underused,
				including smoking cessation programs in pregnancy, group model prenatal care,
				continuous labor support, non-supine positions for birth, and external version
				to turn breech babies at term;
							(D)a shared
				understanding of the qualifications of licensed providers of maternity care and
				the best evidence about the safety, satisfaction, outcomes, and costs of their
				care, and appropriate deployment of such caregivers within the maternity care
				workforce to address the needs of childbearing women and newborns and the
				growing shortage of maternity caregivers;
							(E)a shared
				understanding of the results of the best available research comparing hospital,
				birth center, and planned home births, including information about each
				setting’s safety, satisfaction, outcomes, and costs; and
							(F)informed
				decisionmaking by childbearing
				women.
							.
				102.Interagency
			 Coordinating Committee on the Promotion of Optimal Maternity Outcomes
				(a)In
			 generalPart B of title II of the Public Health Service Act is
			 amended by adding at the end the following new section:
					
						229A.Interagency
				Coordinating Committee on the Promotion of Optimal Maternity Outcomes
							(a)In
				generalThe Secretary of
				Health and Human Services, acting through the Deputy Assistant Secretary for
				Women’s Health under section 229 and in collaboration with the Federal
				officials specified in subsection (b), shall establish the Interagency
				Coordinating Committee on the Promotion of Optimal Maternity Outcomes (referred
				to in this subsection as the ICCPOM).
							(b)Other
				agenciesThe officials specified in this subsection are the
				Secretary of Labor, the Secretary of Defense, the Secretary of Veterans
				Affairs, the Surgeon General, the Director of the Centers for Disease Control
				and Prevention, the Administrator of the Health Resources and Services Agency,
				the Administrator of the Centers for Medicare & Medicaid Services, the
				Director of the Indian Health Service, the Administrator of the Substance Abuse
				and Mental Health Services Administration, the Director of the National
				Institute on Child Health and Development, the Director of the Agency for
				Healthcare Research and Quality, the Assistant Secretary for Children and
				Families, the Deputy Assistant Secretary for Minority Health, the Director of
				the Office of Personnel Management, and such other Federal officials as the
				Secretary of Health and Human Services determines to be appropriate.
							(c)ChairThe Deputy Assistant Secretary for Women’s
				Health shall serve as the chair of the ICCPOM.
							(d)DutiesThe
				ICCPOM shall guide policy and program development across the Federal Government
				with respect to promotion of optimal maternity care, provided, however, that
				nothing in this section shall be construed as transferring regulatory or
				program authority from an Agency to the Coordinating Committee.
							(e)ConsultationsThe
				ICCPOM shall actively seek the input of, and shall consult with, all
				appropriate and interested stakeholders, including State Health Departments,
				public health research and interest groups, foundations, childbearing women and
				their advocates, and maternity focused primary care professional associations
				and organizations, reflecting racially, ethnically, demographically, and
				geographically diverse communities.
							(f)Annual
				report
								(1)In
				generalThe Secretary, on behalf of the ICCPOM, shall annually
				submit to Congress a report that summarizes—
									(A)all programs and
				policies of Federal agencies designed to promote optimal maternity care,
				focusing particularly on programs and policies that support the adoption of
				evidence based maternity care, as defined by timely, scientifically sound
				systematic reviews;
									(B)all programs and
				policies of Federal agencies designed to address the problems of maternal
				mortality and infant mortality, prematurity, and low birth weight;
									(C)the extent of
				progress in reducing maternal mortality and infant mortality, low birth weight,
				and prematurity at State and national levels; and
									(D)such other
				information regarding optimal maternity care as the Secretary determines to be
				appropriate.
									The
				information specified in subparagraph (C) shall be included in each such report
				in a manner that disaggregates such information by race, ethnicity, and
				indigenous status in order to determine the extent of progress in reducing
				racial and ethnic disparities and disparities related to indigenous
				status.(2)Certain
				informationEach report under paragraph (1) shall include
				information (disaggregated by race, ethnicity, and indigenous status, as
				applicable) on the following rates and costs by State:
									(A)The rate of
				primary cesarean deliveries and repeat cesarean deliveries.
									(B)The rate of
				vaginal births after cesarean.
									(C)The rate of
				vaginal breech births.
									(D)The rate of
				induction of labor.
									(E)The rate of
				birthing center births.
									(F)The rate of
				planned and unplanned home birth.
									(G)The rate of attended births by provider,
				including by an obstetrician-gynecologist, family practice physician,
				obstetrician-gynecologist physician assistant, certified nurse-midwife,
				certified midwife, and certified professional midwife.
									(H)The cost of maternity care disaggregated by
				place of birth and provider of care, including—
										(i)uncomplicated
				vaginal birth;
										(ii)complicated
				vaginal birth;
										(iii)uncomplicated
				cesarean birth; and
										(iv)complicated
				cesarean birth.
										(g)Authorization of
				appropriationsThere is
				authorized to be appropriated, in addition to such amounts authorized to be
				appropriated under section 229(e), to carry out this section $1,000,000 for
				each of the fiscal years 2011 through
				2015.
							.
				(b)Conforming
			 amendments
					(1)Inclusion as
			 duty of HHS Office on Women’s HealthSection 229(b) of such Act (42 U.S.C.
			 237a(b)), as amended by section 101, is amended—
						(A)in paragraph (7),
			 at the end, by striking and;
						(B)in paragraph (8),
			 at the end, by striking the period and inserting ; and;
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(9)establish the Interagency Coordinating
				Committee on the Promotion of Optimal Maternity Outcomes in accordance with
				section
				229A.
								.
						(2)Treatment of
			 biennial reportsSection
			 229(d) of such Act (42 U.S.C. 237a(d)) is amended by inserting (other
			 than under subsection (b)(9)) after under this
			 section.
					103.Consumer
			 education campaignSection 229
			 of the Public Health Service Act (42 U.S.C. 237a), as amended by sections 101
			 and 102, is further amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (8),
			 at the end, by striking and;
					(B)in paragraph (9),
			 at the end, by striking the period and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(10)not later than one year after the date of
				the enactment of the MOMS for the 21st Century Act, develop and implement a
				4-year culturally and linguistically appropriate multi-media consumer education
				campaign to promote understanding and acceptance of evidence based maternity
				practices and models of care for optimal maternity outcomes among women of
				childbearing ages and families of such women and that—
								(A)highlights the importance of protecting,
				promoting, and supporting the innate capacities of childbearing women and their
				newborns for childbirth, breast-feeding, and attachment;
								(B)promotes understanding of the importance of
				using obstetric interventions only when supported by strong, high-quality
				evidence;
								(C)highlights the
				widespread overuse of maternity practices that have been shown to have benefit
				only in limited situations, and which can expose women, infants, or both to
				risk of harm if used routinely and indiscriminately, including continuous fetal
				monitoring, labor induction, epidural anesthesia, elective primary cesarean
				section, and repeat cesarean delivery;
								(D)emphasizes the multiple non-invasive
				maternity practices that have been associated with considerable improvement in
				outcomes with no detrimental side effects, and are significantly underused in
				the United States, including smoking cessation programs in pregnancy, group
				model prenatal care, continuous labor support, non-supine positions for birth,
				and external version to turn breech babies at term;
								(E)educates consumers about the qualifications
				of licensed providers of maternity care and the best evidence about their
				safety, satisfaction, outcomes, and costs;
								(F)informs consumers about the best available
				research comparing birth center births and planned home births with hospital
				births, including information about each setting’s safety, satisfaction,
				outcomes, and costs;
								(G)fosters involvement in informed
				decisionmaking among childbirth consumers; and
								(H)is pilot tested for consumer comprehension,
				cultural sensitivity, and acceptance of the messages across geographically,
				racially, ethnically, and linguistically diverse
				populations.
								.
					104.Bibliographic
			 database of systematic reviews for care of childbearing women and
			 newborns
				(a)In
			 generalNot later than
			 January 1, 2014, the Secretary of Health and Human Services, through the Agency
			 for Healthcare Research and Quality, shall—
					(1)make publicly
			 available an online bibliographic database identifying systematic reviews for
			 care of childbearing women and newborns; and
					(2)initiate regular
			 updates that incorporate newly issued and updated systematic reviews.
					(b)SourcesTo
			 aim for a comprehensive inventory of systematic reviews relevant to maternal
			 and newborn care, the database shall identify reviews from diverse sources,
			 including—
					(1)scientific
			 journals;
					(2)databases,
			 including Cochrane Database of Systematic Reviews, Clinical Evidence, and
			 Database of Abstracts of Reviews of Effects; and
					(3)Internet Web sites
			 of agencies and organizations throughout the world that produce such systematic
			 reviews.
					(c)FeaturesThe
			 database shall—
					(1)provide
			 bibliographic citations for each record within the database;
					(2)include abstracts,
			 as available;
					(3)provide reference
			 to companion documents as may exist for each review, such as evidence tables
			 and guidelines or consumer educational materials developed from the
			 review;
					(4)provide links to
			 the source of the full review and to any companion documents;
					(5)provide links to
			 the source of a previous version or update of the review;
					(6)be searchable by
			 intervention or other topic of the review, reported outcomes, author, title,
			 and source; and
					(7)offer to users
			 periodic electronic notification of database updates relating to users’ topics
			 of interest.
					(d)OutreachNot later than the first date the database
			 is made publicly available and periodically thereafter, the Secretary of Health
			 and Human Services shall publicize the availability, features, and uses of the
			 database under this section to the stakeholders described in subsection
			 (e).
				(e)ConsultationFor
			 purposes of developing the database under this section and maintaining and
			 updating such database, the Secretary of Health and Human Services shall
			 convene and consult with an advisory committee composed of relevant
			 stakeholders, including—
					(1)Federal Medicaid
			 administrators and State agencies administrating State plans under title XIX of
			 the Social Security Act pursuant to section 1902(a)(5) of such Act (42 U.S.C.
			 1396a(a)(5));
					(2)providers of maternity and newborn care
			 from both academic and community-based settings, including
			 obstetrician-gynecologists, family physicians, midwives, physician assistants,
			 perinatal nurses, pediatricians, and nurse practitioners;
					(3)maternal-fetal
			 medicine specialists;
					(4)neonatologists;
					(5)childbearing women and their advocates
			 representing communities that are diverse in terms of race, ethnicity,
			 indigenous status, and geographic area;
					(6)employers and
			 purchasers;
					(7)health facility
			 and system leaders, including both hospital and birth center facilities;
					(8)journalists;
			 and
					(9)bibliographic
			 informatics specialists.
					(f)Authorization of
			 appropriationsThere is authorized to be appropriated $2,500,000
			 for each of the fiscal years 2011 through 2013 for the purpose of developing
			 the database and such sums as may be necessary for each subsequent fiscal year
			 for updating the database and providing outreach and notification to users, as
			 described in this section.
				IIResearch and data
			 collection on Maternity Care
			201.Maternity care
			 health professional shortage areasSection 332 of the Public Health Service Act
			 (42 U.S.C. 254e) is amended by adding at the end the following new
			 subsection:
				
					(k)(1)The Secretary, acting
				through the Administrator of the Health Resources and Services Administration,
				shall designate maternity care health professional shortage areas in the
				States, publish a descriptive list of the area’s population groups, medical
				facilities, and other public facilities so designated, and at least annually
				review and, as necessary, revise such designations.
						(2)For purposes of paragraph (1), a
				complete descriptive list shall be published in the Federal Register not later
				than July 1 of 2011 and each subsequent year.
						(3)The provisions of subsections (b),
				(c), (e), (f), (g), (h), (i), and (j) (other than (j)(1)(B)) of this section
				shall apply to the designation of a maternity care health professional shortage
				area in a similar manner and extent as such provisions apply to the designation
				of health professional shortage areas, except in applying subsection (b)(3),
				the reference in such subsection to physicians shall be deemed to
				be a reference to physicians, obstetricians, family practice physicians
				who practice full-scope maternity care, certified nurse-midwives, certified
				midwives, and certified professional midwives.
						(4)For purposes of this subsection, the term
				maternity care health professional shortage area means—
							(A)an area in an urban or rural area
				(which need not conform to the geographic boundaries of a political subdivision
				and which is a rational area for the delivery of health services) which the
				Secretary determines has a shortage of providers of maternity care health
				services, including obstetricians, family practice physicians who practice
				full-scope maternity care, certified nurse-midwives, certified midwives, and
				certified professional midwives, and shall also include urban or rural areas
				that have lost a significant number of local hospital labor and delivery
				units;
							(B)an
				area in an urban or rural area (which need not conform to the geographic
				boundaries of a political subdivision and which is a rational area for the
				delivery of health services) which the Secretary determines has a shortage of
				hospital or birth center labor and delivery units, or areas that lost a
				significant number of these units in during the 10-year period beginning with
				2000; or
							(C)a population group which the Secretary
				determines has such a shortage of providers or
				facilities.
							.
			202.Expansion of
			 CDC Prevention Research Centers program to include Centers on Optimal Maternity
			 Outcomes
				(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Secretary of Health and
			 Human Services, shall support the establishment of 2 additional Prevention
			 Research Centers under the Prevention Research Center Program administered by
			 the Centers for Disease Control and Prevention. Such additional centers shall
			 each be known as a Center for Excellence on Optimal Maternity Outcomes.
				(b)ResearchEach Center for Excellence on Optimal
			 Maternity Outcomes shall—
					(1)conduct at least one focused program of
			 research to improve maternity outcomes, including the reduction of cesarean
			 birth rates, prematurity rates, and low birth weight rates within an
			 underserved population that has a disproportionately large burden of suboptimal
			 maternity outcomes, including maternal mortality and morbidity, cesarean
			 section rates, infant mortality, prematurity, or low birth weight;
					(2)work with partners
			 on special interest projects, as specified by the Centers for Disease Control
			 and Prevention and other relevant agencies within the Department of Health and
			 Human Services, and on projects funded by other sources; and
					(3)involve a minimum of two distinct birth
			 setting models, such as a hospital labor and delivery model and birth center
			 model; or a hospital labor and delivery model and planned home birth
			 model.
					(c)Interdisciplinary
			 providersEach Center for Excellence on Optimal Maternity
			 Outcomes shall include the following interdisciplinary providers of maternity
			 care:
					(1)Obstetrician-gynecologists.
					(2)Certified nurse
			 midwives or certified midwives.
					(3)At least two of
			 the following providers:
						(A)Family practice
			 physicians.
						(B)Women’s health nurse practitioners.
						(C)Obstetrician-gynecologists physician
			 assistants.
						(D)Certified
			 professional midwives.
						(d)ServicesResearch conducted by each Center for
			 Excellence on Optimal Maternity Outcomes shall include at least 2 (and
			 preferably more) of the following supportive provider services:
					(1)Mental
			 health.
					(2)Doula labor
			 support.
					(3)Nutrition
			 education.
					(4)Childbirth
			 education.
					(5)Social
			 work.
					(6)Physical therapy
			 or occupation therapy.
					(e)CoordinationThe programs of research at each of the two
			 Centers of Excellence on Optimal Maternity Outcomes shall compliment and not
			 replicate the work of the other.
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000 for each of the fiscal years 2011 through
			 2015.
				203.Expanding
			 models to be tested by Center for Medicare and Medicaid Innovation to include
			 maternity care modelsSection
			 1115A(b)(2)(B) of the Social Security Act (42 U.S.C. 1315a(b)(2)(B)) is amended
			 by adding at the end the following new clause:
				
					(xxi)Promoting evidence-based group prenatal
				care models, doula support, and out-of-hospital births, including births at
				home or a birthing
				center.
					.
			IIIEnhancement of a
			 Geographically, Racially, and Ethnically Diverse Interdisciplinary Maternity
			 Workforce
			301.Development of
			 interdisciplinary maternity care provider core curricula
				(a)In
			 generalNot later than 6
			 months after the date of the enactment of this Act, the Secretary of Health and
			 Human Services, acting in conjunction with the Administrator of Health
			 Resources and Services Administration, shall convene, for a 1-year period, a
			 Maternity Curriculum Commission to discuss and make recommendations for—
					(1)a
			 shared core maternity care curriculum;
					(2)strategies to
			 integrate and coordinate education across maternity care disciplines, including
			 suggestions for multi-disciplinary use of the shared core curriculum;
			 and
					(3)pilot demonstrations of interdisciplinary
			 educational models.
					(b)ParticipantsThe Commission shall include maternity care
			 educators, curriculum developers, service leaders, certification leaders, and
			 accreditation leaders from the various professions that provide maternity care
			 in this country. Such professions shall include obstetrician-gynecologists,
			 certified nurse midwives, certified midwives, family practice physicians,
			 women’s health nurse practitioners, obstetrician-gynecologists physician
			 assistants, certified professional midwives, and perinatal nurses.
				(c)CurriculumThe
			 shared core maternity care curriculum described in subsection (A) shall—
					(1)have a public
			 health focus with a foundation in health promotion and disease
			 prevention;
					(2)foster physiologic
			 childbearing and patient and family centered care; and
					(3)include cultural
			 sensitivity and strategies to decrease disparities in maternity
			 outcomes.
					(d)ReportNot
			 later than 6 months after the final day of the summit, the Secretary of Health
			 and Human Services shall—
					(1)submit to Congress
			 a report containing the recommendations made by the summit under this section;
			 and
					(2)make such report
			 publicly available.
					(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for each of the fiscal years 2011 and 2012, and
			 such sums as are necessary for each of the fiscal years 2013 through
			 2015.
				302.Interdisciplinary
			 training of medical students, residents, and student midwives in academic
			 health centers
				(a)Including within
			 inpatient hospital services under Medicare services furnished by certain
			 students, interns, and residents supervised by certified nurse
			 midwivesSection 1861(b) of the Social Security Act (42 U.S.C.
			 1395x(b)) is amended—
					(1)in paragraph (6),
			 by striking ; or and inserting , or in the case of
			 services in a hospital or osteopathic hospital by a student midwife or an
			 intern or resident-in-training under a teaching program previously described in
			 this paragraph who is in the field of obstetrics and gynecology, if such
			 student midwife, intern, or resident-in-training is supervised by a certified
			 nurse-midwife to the extent permitted under applicable State law and as may be
			 authorized by the hospital;;
					(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following new paragraph:
						
							(8)a certified
				nurse-midwife where the hospital has a teaching program approved as specified
				in paragraph (6), if (A) the hospital elects to receive any payment due under
				this title for reasonable costs of such services, and (B) all certified
				nurse-midwives in such hospital agree not to bill charges for professional
				services rendered in such hospital to individuals covered under the insurance
				program established by this
				title.
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 services furnished on or after the date of the enactment of this Act.
				303.Loan repayments
			 for maternal care professionals
				(a)PurposeIt
			 is the purpose of this section to alleviate critical shortages of maternal care
			 professionals.
				(b)Loan
			 RepaymentsThe Secretary of Health and Human Services, acting
			 through the Administrator of the Health Resources and Services Administration,
			 shall establish a program of entering into contracts with eligible individuals
			 under which—
					(1)the individual
			 agrees to serve full-time—
						(A)as a physician in the field of obstetrics
			 and gynecology; as a certified nurse midwife, certified midwife or certified
			 professional midwife; or as a family practice physician who agrees to practice
			 full-scope maternity care; and
						(B)in an area that is
			 either a health professional shortage area (as designated under section 332 of
			 the Public Health Service Act) or a maternity care health professional shortage
			 area (as designated under subsection (k) of such section, as added by section
			 201 of this Act); and
						(2)the Secretary
			 agrees to pay, for each year of such full-time service, not more than $50,000
			 of the principal and interest of the undergraduate or graduate educational
			 loans of the individual.
					(c)Service
			 RequirementA contract entered into under this section shall
			 allow the individual receiving the loan repayment to satisfy the service
			 requirement described in subsection (a)(1) through employment in a solo or
			 group practice, a clinic, a public or private nonprofit hospital, a
			 freestanding birth center, or any other appropriate health care entity.
				(d)Application of
			 Certain ProvisionsThe provisions of subpart III of part D of
			 title III of the Public Health Service Act shall, except as inconsistent with
			 this section, apply to the program established in subsection (a) in the same
			 manner and to the same extent as such provisions apply to the National Health
			 Service Corps Scholarship Program established in such subpart.
				(e)DefinitionIn
			 this section, the term eligible individual means—
					(1)a physician in the
			 field of obstetrics and gynecology; or
					(2)a certified
			 nurse-midwife or certified midwife;
					(3)a
			 family practice physician who practices full scope maternity care; or
					(4)a
			 certified professional midwife who has graduated from an accredited midwifery
			 education program.
					304.Grants to
			 professional organizations to increase diversity in maternity care
			 professionals
				(a)In
			 generalThe Secretary of
			 Health and Human Services, through the Administrator of the Health Resources
			 and Services Administration, shall carry out a grant program under which the
			 Secretary may make to eligible health professional organizations—
					(1)for fiscal year
			 2011, planning grants described in subsection (b); and
					(2)for the subsequent
			 4-year period, implementation grants described in subsection (c).
					(b)Planning
			 grants
					(1)In
			 generalPlanning grants
			 described in this subsection are grants for the following purposes:
						(A)To collect data
			 and identify any workforce disparities, with respect to a health profession, at
			 each of the following areas along the health professional continuum:
							(i)Pipeline
			 availability with respect to students at the high school and college or
			 university levels considering and working toward entrance in the
			 profession.
							(ii)Entrance into the
			 training program for the profession.
							(iii)Graduation from
			 such training program.
							(iv)Entrance into
			 practice.
							(v)Retention in
			 practice for more than a 5-year period.
							(B)To develop one or
			 more strategies to address the workforce disparities within the health
			 profession, as identified under (and in response to the findings pursuant to)
			 subparagraph (A).
						(2)ApplicationTo
			 be eligible to receive a grant under this subsection, an eligible health
			 professional organization shall submit to the Secretary of Health and Human
			 Services an application in such form and manner and containing such information
			 as specified by the Secretary.
					(3)AmountEach
			 grant awarded under this subsection shall be for an amount not to exceed
			 $300,000.
					(4)ReportEach
			 recipient of a grant under this subsection shall submit to the Secretary of
			 Health and Human Services a report containing—
						(A)information on the
			 extent and distribution of workforce disparities identified through the grant;
			 and
						(B)reasonable
			 objectives and strategies developed to address such disparities within a 5-,
			 10-, and 25-year period.
						(c)Implementation
			 grants
					(1)In
			 generalImplementation grants
			 described in this subsection are grants to implement one or more of the
			 strategies developed pursuant to a planning grant awarded under subsection
			 (b).
					(2)ApplicationTo be eligible to receive a grant under
			 this subsection, an eligible health professional organization shall submit to
			 the Secretary of Health and Human Services an application in such form and
			 manner as specified by the Secretary. Each such application shall contain
			 information on the capability of the organization to carry out a strategy
			 described in paragraph (1), involvement of partners or coalitions, plans for
			 developing sustainability of the efforts after the culmination of the grant
			 cycle, and any other information specified by the Secretary.
					(3)AmountEach
			 grant awarded under this subsection shall be for an amount not to exceed
			 $500,000 each year during the 4-year period of the grant.
					(4)ReportsFor
			 each of the first 3 years for which an eligible health professional
			 organization is awarded a grant under this subsection, the organization shall
			 submit to the Secretary of Health and Human Services a report on the activities
			 carried out by such organization through the grant during such year and
			 objectives for the subsequent year. For the fourth year for which an eligible
			 health professional organization is awarded a grant under this subsection, the
			 organization shall submit to the Secretary a report that includes an analysis
			 of all the activities carried out by the organization through the grant and a
			 detailed plan for continuation of outreach efforts.
					(d)Eligible health
			 professional organization definedFor purposes of this section, the term
			 eligible health professional organization means a professional
			 organization representing obstetrician-gynecologists, certified nurse midwives,
			 certified midwives, family practice physicians, women’s health nurse
			 practitioners, obstetrician-gynecologist physician assistants, or certified
			 professional midwives.
				(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000 for fiscal year 2011 and $3,000,000 for each of the
			 fiscal years 2012 through 2015.
				
